Mollison, Judge:
Counsel have submitted the appeals for reap-
praisement enumerated in the attached schedule for decision upon stipulation on the basis of which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the plywood involved, and that such value in each case is the unit invoiced prices in French francs per 1,000 square feet, less 15.35 per centum tax, net, packed.
Judgment will issue accordingly.